DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I and the species of multi-arm PEG as the polymers in the reply filed on 11/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 4-13 and 20-22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may not serve as a basis for any other multiple dependent claim, either directly or indirectly.  See MPEP § 608.01(n).  Accordingly, the claims 4-13,20-22 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  A description of a genus may be 
In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.
Applicant’s assumption that the structurally different compounds described in the specification will work the same way is scientifically unreasonable.  It is not possible for one of ordinary skill in the art to extrapolate, from the limited data in the specification, the basic structural features required in the compounds for the claimed activity. 

In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). 
In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).  A need for greater disclosure derives from the fact it is not obvious from the disclosure of one species, what other species will work. Generally speaking, then, the Courts recognize that predictability in chemical arts is low enough to require a highly detailed disclosure.  Unpredictability arises in chemical arts because subtle changes in molecular structure may greatly impact a compound's structure-activity relationship, pharmacologic activity, and/or biologic profile.  In drug development, the skilled artisan would not be able to easily extrapolate the biological activity from a single example or limited disclosure without more instruction.  These considerations support a requirement for a disclosure with a high level of detail. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In particular for claims 5 and 16 the recitation “at an end” when referring to functional groups is unclear with respect to exactly what the term “end” is describing. For instance is the end a terminus of the polymer or the end of a functional group on the chain? Without clarification the recitation is indefinite. These rejections are made in the interest of compact prosecution for when applicants correct the multiple claim dependencies. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3 and 14-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yu et al. “In situ covalently cross-linked PEG hydrogel for ocular drug delivery applications”, International Journal of Pharmaceutics 470 (2014) 151–157.
Yu discloses an in situ crosslinked PEG hydrogel for ocular drug delivery, the hydrogels were formed from reaction of 4 arm PEG-Mal (maleimidyl functional groups) and 4 arm PEG-SH, by varying the ratio of these two polymers (1:1, 1:2, 1:4 w/w, meeting claim 19) hydrogels with different gelling time, pore size, swelling ratio and mechanical properties were realized. See entire disclosure including abstract, scheme 1 and table 1. Regarding the functional recitation that G’ < G”, as seen in Fig. 2 there are instances in time where this relationship is true. See Fig 2. Regarding the limitation that the hydrogel content is 50g/L or less, the examiner calculated the percent polymer used was less than this upper limit. See section 2.2 bridging lt and rt. col, page 152. Regarding the claimed functional properties on storage elastic modulus, fractal dimension, swelling degree and diameter, since the gel of Yu contains the same ingredients claimed within the recited amounts it follows any property claimed will necessarily be the same.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. 
Claim(s) 1-3, 14-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tei et al. (US 2012/0122949, cited IDS).
st and 2nd polymer was 10 mg/ml to 500 mg/ml, 10 mg/ml for each polymer is calculated by the examiner to be within the concentration range of 50 g/L or less as claimed. See entire disclosure, especially abstract, [0042]-[0053][0056]-[0057], embodiment 1 and 2 and claims 1,7-8. Regarding the claimed functional properties on loss and storage elastic modulus, fractal dimension, swelling degree and diameter, since the gel of Tei contains the same ingredients claimed within the recited amounts it follows any property claimed will necessarily be the same.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. Regarding the intended use of the gel as an ophthalmic treatment gel, since the gel of Tei is within the scope of the claims it follows it will be able to perform the same intended use. The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See MPEP 2106 [R-6] pages 2100-6 through 2100-8. Regarding claim 19, it is noted that this claim is not very limiting since either the first or second polymer unit can be at a higher st and 2nd polymers do not have to be 1:1, e.g. one will be in a larger concentration then the other. See [0027]. 
Claim(s) 1-3, 14-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Askari et al. (US 2014/0248231). 
Askari discloses biocompatible in-vivo gelling hydrogel treatments for treating retinal detachment, the hydrogel is produced from 4 arm PEG-Mal (maleimidyl functional groups) and 4 arm PEG-SH, the amounts of these monomers in the aqueous solution includes numerous values 1,2,3,5, 10 and 20 wt%, considered to be within the concentration range of less than 50g/L claimed. See entire disclosure, especially abstract, [0067]-[0069],[0072]-[0074], [0093] and claims. Regarding the claimed functional properties on loss and storage elastic modulus, fractal dimension, swelling degree and diameter, since the gel of Askari contains the same ingredients claimed within the recited amounts it follows any property claimed will necessarily be the same.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. Regarding claim 19, it is noted that this claim is not very limiting since either the first or second polymer unit can be at a higher concentration than the other. It follows that naturally one polymer would be added in a slight excess to the other. Furthermore Askari clearly discloses that the molar ratios of st and 2nd polymers do not have to be 1:1, e.g. one will be in a larger concentration then the other. See [0089]. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,550,225. Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a gel with the same functional properties of G’<G” and fractal dimension. The primary difference is the present claims recite an intended use of the gel for ophthalmic treatment, however since the gel of ‘225 is the same it would be able to perform the same intended use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/Primary Examiner, Art Unit 1618